Citation Nr: 0831159	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  98-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to temporary total evaluation from November 
3, 2005 to December 31, 2005, based on convalescence for 
service-connected Osgood-Schlatter's disease of the right 
knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the left knee from 
October 4, 1995, to June 2, 2005, and, following the 
cessation of a temporary total evaluation based on 
convalescence, from August 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 and from June to November of 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that granted service connection for Osgood- 
Schlatter's disease of both knees and assigned a 10 percent 
evaluation for each from October 4, 1995.  The Board remanded 
this case back to the RO previously in December 2000, October 
2003, and April 2005.  In December 2005, a rating decision 
assigned a temporary total evaluation effective June 3, 2005, 
based on left knee surgery necessitating convalescence.  The 
pre-surgery evaluation of 10 percent was resumed as of August 
1, 2005.  The issues on appeal were last before the Board in 
July 2007 when they were remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  Right knee arthroscopy with synovectomy and open tibial 
tubercle debridement with debridement of the patellar tendon 
was performed on the service-connected right knee on November 
3, 2005.  

2.  The service-connected Osgood-Schlatter's disease of the 
right knee is manifested by complaints of pain and some 
limitation of motion and activity.  

3.  The service-connected Osgood-Schlatter's disease of the 
left knee is manifested by complaints of pain and some 
limitation of motion and activity.  


CONCLUSIONS OF LAW

1.  A temporary total disability rating based on the need for 
convalescence following right knee surgery for the period 
from November 3, 2005 through December 31, 2005, is 
warranted.  38 C.F.R. § 4.30 (2007). 

2.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for Osgood-Schlatter's disease of the 
right knee from October 4, 1995 to November 2, 2005, and, 
following cessation of a temporary total evaluation based on 
convalescence, from January 1, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2007).

3.  The criteria for assignment of an initial evaluation in 
excess of 10 percent for Osgood-Schlatter's disease of the 
left knee from October 4, 1995, to June 2, 2005, and, 
following the cessation of a temporary total evaluation based 
on convalescence, from August 1, 2005, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 
5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
Board finds that the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the 
discussions in April 2001, April 2004, and August 2007 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
August 2007 VCAA letter expressly notified the appellant that 
he should submit any pertinent evidence in his possession.  
The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the appellant has had the chance 
to submit evidence in response to the VCAA letters.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
the claims decided herein have been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  In the present appeal, the 
veteran was provided with notice of what types of information 
and evidence were needed to substantiate his claims as well 
as with notice of the types of evidence necessary to 
establish an effective date for the disabilities on appeal in 
the August 2007 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The appellant has been afforded VA review of the 
veteran's records and an opinion was obtained regarding the 
claims.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  

The Board acknowledges the decision of the Court in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  The Court further indicated, among other things, 
that if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

However, with regard to the increased rating claims, the 
Board believes that the nature of the present increased 
rating appeal is somewhat different from the situation 
addressed in Vazquez-Flores.  The present increased rating 
appeals involve the issue of higher initial ratings, not a 
claim for an increased rating.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-91 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-17 (2007).  In line with the reasoning set forth in 
these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vazquez-Flores, supra, 
do not apply to initial rating claims such as the veteran's 
current claims.  

There is no prejudice to the veteran due to the Board's 
adjudication of the claim for a temporary total rating for 
the right knee based on convalescence without adequate VCAA 
notice as the claim may be inferred from the initial rating 
claim and it is being granted.  

VA examinations for rating purposes have been conducted 
during the course of the appeal to determine the severity of 
the veteran's service-connected knee disorders.

No additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In March 
2007, the veteran reported that he did not have any further 
evidence to submit in support of his claims.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Laws and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

Osgood-Schlatter disease is an inflammation of the growth 
center that forms the tibial tubercle.  See Stedman's Medical 
Dictionary 519 (27th Ed. 2000).  Because it is a skeletal 
disorder of the knee it is rated under the criteria of 38 
C.F.R. § 4.71a (schedule of ratings - musculoskeletal 
system), Diagnostic Codes 5256 thorough 5263 (the knee and 
leg).

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under Diagnostic Code 5260 (limitation of flexion) 
and/or Diagnostic Code 5261 (limitation of extension), and 
for recurrent subluxation or lateral instability under 
Diagnostic Code 5257.

Diagnostic Code 5262 provides the rating criteria for 
impairment of the tibia and fibula.  Malunion of the tibia 
and fibula with slight knee or ankle disability warrants a 10 
percent evaluation.  Malunion of the tibia and fibula with 
moderate knee or ankle disability warrants a 20 percent 
evaluation.  Diagnostic Code 5262.  

The rating criteria for recurrent subluxation or lateral 
instability under Diagnostic Code  5257 are as follows: A 
rating of 10 percent may be assigned for "slight" disability.  
A rating of 20 percent may be assigned for "moderate" 
disability.  A rating of 30 percent may be assigned for 
"severe" disability.

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The rating criteria of Diagnostic Codes 5260 and 5261 
(limitation of flexion and extension, respectively) are as 
follows: A rating of 0 percent is assignable for flexion 
limited to 60 degrees or extension limited to 5 degrees.  A 
rating of 10 percent is assignable for flexion limited to 45 
degrees or extension limited to 10 degrees.  A rating of 20 
percent is assignable for flexion limited to 30 degrees or 
extension limited to 15 degrees.  A rating of 30 percent is 
assignable for flexion limited to 15 degrees or extension 
limited to 20 degrees.  A rating of 40 percent is assignable 
for extension limited to 30 degrees.  A rating of 50 percent 
is assignable for extension limited to 45 degrees.

For reference, normal range of motion of the knee is flexion 
to 145 degrees and extension to 0 degrees.  38 C.F.R. § 
4.71a, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  


Factual Background

In October 1995, the veteran submitted a claim of entitlement 
to service connection for joint problems.  In May 1997, the 
RO granted service connection for Osgood-Schlatter's disease 
of both knees and assigned 10 percent evaluations for each 
knee.  The veteran appealed the initial disability 
evaluations assigned.  

At the time of an April 1996 VA examination, the veteran 
complained of pain in the knees, left worse than right.  Pain 
was present after prolonged walking or running.  He reported 
he was unable to kneel due to knee pain.  His left knee had 
become swollen in the past.  Physical examination revealed a 
prominent tibial tuberosity.  The pertinent diagnosis was 
bilateral knee pain, possible Osgood-Schlatter's disease.  

The veteran testified at a RO hearing in May 2001 that he had 
painful knees.  The pain increased on motion.  He opined that 
he was limited to 20 minutes of walking before the pain 
began.  He could not run.  He had some difficulty with his 
employment due to knee pain.  He was limited in his 
interactions with his children.  He had not missed any work 
due to problems with his knees.  

On VA examination in July 2003, the veteran reported that he 
was unable to kneel on hard surfaces due to knee pain.  He 
reported he occasionally would experience some giving out of 
the knees while walking up stairs.  He denied locking of the 
knee in the past.  Knee pain had been increasing over the 
preceding six or seven months.  Physical examination revealed 
a normal gait.  The alignment of both knees was normal and 
leg lengths were equal.  No atrophy was present.  The range 
of motion of the left knee was from 0 to 120 degrees without 
pain.  The range of motion of the right knee was full 
extension and flexion to 100 degrees with pain noted at 80-
100 degrees of flexion.  The impressions were bilateral 
Osgood-Schlatter's disease with pain and tenderness and bony 
prominence over the tibial tubercles bilaterally; symptomatic 
degenerative medial meniscus of the right knee with 
chondromalacia patella.  The examiner noted that no weakened 
movement or excess fatigability was noted.  There was no 
incoordination noted over either knee or either lower 
extremity.  

A July 2003 X-ray examination of the knees was interpreted as 
revealing minor degenerative changes.  

A private clinical record dated in August 2004 indicates the 
veteran complained of increasing knee pain due to an 
increasing activity level.  He denied any episodes of the 
knee giving way or locking.  Joint line tenderness was 
present.  There was no ligamentous instability.  The 
impression was bilateral patella tendonitis and bilateral 
refractory Osgood-Schlatter's disease, medial meniscus tear 
of the left knee and meniscus tear of the right knee.  A 
clinical record dated several weeks later indicates swelling 
and tenderness were present bilaterally but the knees had a 
full range of motion.  

A February 2005 private clinical record indicates the veteran 
reported increasing left knee pain.  Physical examination 
revealed tenderness.  

A private clinical record dated in March 2005 reveals 
physical examination of the knee demonstrated pain and 
tenderness on the left but no instability.  

A May 2005 private clinical record shows the veteran reported 
pain in the left knee.  Physical examination revealed 
tenderness.  

Left knee arthroscopy with complete synovectomy and open 
debridement of the tibial tubercle nonunion was performed on 
June 3, 2005.  The post-operative diagnosis was chronic 
Osgood-Schlatter's disease with synovitis.  

In September 2005, the veteran complained of right knee 
problems including pain.  Physical examination revealed joint 
line tenderness.  It was suggested that the veteran should 
have surgery on the right knee.  

A pre-operative evaluation of the right knee was conducted in 
October 2005.  Physical examination revealed pain on 
palpation with a good range of motion.  The impressions were 
right knee medial meniscus tear and right knee tibial 
tubercle ossicle.  

On November 3, 2005, a right knee arthroscopy with 
synovectomy and open tibial tubercle debridement with 
debridement of the patellar tendon was performed.  The post-
operative diagnosis was right knee synovitis with painful 
tibial tubercle ossicle, patellar tendonitis.  

The most recent VA examination was conducted in April 2008.  
The claims file was reviewed.  The veteran reported he had 
surgery on the left knee in 2005 and on the right knee in 
2006.  He improved after the surgeries but continues to 
experience pain.  The severity of the pain was reported as 
being a 3 out of 10.  He would occasionally experience flares 
of pain once per month lasting one day.  During flares, his 
pain level would increase to 5 out of 10.  He believed the 
pain was secondary to increased activity.  He reported he had 
weakness, stiffness and swelling of the knees.  He reported 
that his right knee would give way about every two weeks but 
he did not fall or sustain any injuries.  He denied locking 
or fatigability.  He had lost no time from work due to knee 
pain.  He was no longer able to hike, jog or camp due to knee 
pain.  Physical examination revealed non-tender scars on the 
knees without breakdown, ulceration or keloid formation.  
There was no adherence to underlying structures or defects in 
underlying structures.  There was no objective evidence of 
instability, weakness or abnormal movement.  Both knees were 
stable.  The range of motion of the right knee was from 0 to 
100 degrees with pain beginning at 100 degrees.  Following 
repeated movement against resistance, the right knee flexion 
was 0 to 105 degrees with pain at that point.  The range of 
motion of the left knee was 0 to 110 degrees with pain at 110 
degrees.  Following repeated movements against resistance, 
the left knee flexion was 0 to 110 degrees.  When measured 30 
minutes later, left knee flexion was 0 to 90 degrees with 
pain at that point.  The impression was bilateral Osgood-
Schlatter's disease.  The examiner specifically opined that 
there was no non-union or malunion of either knee since the 
veteran underwent bilateral tibial tubercle debridement.  The 
minimal left patellofemoral osteoarthritis was at least as 
likely as not due to the prior Osgood-Schlatter's disease and 
subsequent left knee arthroscopic surgery.  




Entitlement to a temporary total convalescence rating for 
service-connected right knee Osgood-Schlatter's disease.  

Analysis

Left knee arthroscopy with complete synovectomy and open 
debridement of the tibial tubercle nonunion were performed on 
the left knee on June 3, 2005.  The post-operative diagnosis 
was chronic Osgood-Schlatter's disease with synovitis.  In 
December 2005, the RO granted a 100 percent temporary total 
rating for the left knee as a result of surgery, effective on 
June 3, 2005 and ending on July 31, 2005.  The RO determined 
that the recovery time for the surgery would be six weeks 
based on a medical treatise pertaining to surgery.  The Board 
notes the veteran has not contested the length of time it 
took to recover from his left knee surgery.  

The private clinical records demonstrate that right knee 
arthroscopy with synovectomy and open tibial tubercle 
debridement with debridement of the patellar tendon was 
performed on November 3, 2005.  This is essentially the same 
procedure which was performed on the left knee for which a 
temporary total convalescence rating was awarded in December 
2005.  Based on the above, the Board finds that a temporary 
total evaluation is warranted from November 3, 2005 and 
ending on December 31, 2005.  This is the same length of time 
which was granted for convalescence after the left leg 
surgery and is based on the information included in the 
medical treatise cited by the RO in December 2005.  There is 
no indication in the claims file demonstrating that the 
recovery time for the right knee surgery was longer than six 
weeks.  


Entitlement to an initial evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee.

Analysis 

The Board finds that an increased rating is not warranted 
when the right knee is evaluated under Diagnostic Code 5262 
based on impairment of the tibia and fibula.  The medical 
evidence demonstrates that the disorder is manifested 
primarily by consistent reports of pain which is productive 
of some limitation of activities and some difficulty with 
employment.  For example, the veteran reported that he was no 
longer able to run, hike or camp and was unable to kneel.  He 
also indicated he had difficulties in his interactions with 
his children.  However, physical examinations conducted at 
various times during the appeal period revealed very little 
limitation of motion associated with the complaints of pain.  
The veteran also reported that he had not lost any work time 
due to knee pain.  The Board finds this symptomatology more 
nearly approximates a slight disability under Diagnostic Code 
5262.  The non-union of the tibia and fibula were resolved by 
surgery in November 2005 as indicated in the report of the 
April 2008 VA examination.  

The Board finds that an increased rating is not warranted for 
the right knee when it is evaluated under Diagnostic Code 
5260 as there is no evidence of record demonstrating that the 
right knee disability is productive of limitation of flexion 
to 30 degrees or less.  In fact, the medical evidence of 
record demonstrates that there is no compensable limitation 
of flexion as a result of the right knee disability at any 
time during the appeal period.  At the time of the July 2003 
VA examination, the veteran could flex his right knee to 100 
degrees.  This range of motion decreased to 80 degrees of 
flexion when pain was taken into account.  An August 2004 
private clinical record indicates that there was a full range 
of motion of the knees.  In October 2005, it was noted that 
there was a good range of motion.  At the time of the most 
recent VA examination which was conducted in April 2008, the 
veteran could flex his right knee to 100 degrees before pain 
began.  This level of impairment does not equate to a 20 
percent or greater rating under Diagnostic Code 5260.  

The Board finds that an increased rating is not warranted for 
the right knee when it is evaluated under Diagnostic Code 
5261 as there is no evidence of record demonstrating that the 
right knee disability is productive of limitation of 
extension to 15 degrees or more.  In fact, the medical 
evidence of record demonstrates that there is no compensable 
limitation of extension as a result of the right knee 
disability at any time during the appeal period.  At the time 
of the July 2003 VA examination, the veteran could fully 
extend his right knee.  An August 2004 private clinical 
record indicates that there was a full range of motion of the 
knees.  In October 2005, it was noted that there was a good 
range of motion.  At the time of the most recent VA 
examination which was conducted in April 2008, the veteran 
could extend his right knee to 0 degrees.  The range of 
motion did not decrease upon repeated testing against 
resistance.  This level of impairment does not equate to a 
compensable rating under Diagnostic Code 5261.  

The Board finds that an increased rating is not warranted for 
the right knee disability based on limitation of motion upon 
consideration of pain on use or during flares.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner who conducted the July 2003 VA 
examination specifically found that there was no evidence of 
weakened movement, incoordination or excess fatigability 
present.  The examiner who conducted the April 2008 VA 
examination tested the range of motion of the knees following 
repeated motion against resistance.  The resulting range of 
motion was not compensable under either Diagnostic Code 5260 
or 5261.  

The Board finds an increased rating is not warranted when the 
right knee is evaluated under Diagnostic Code 5257 based on 
the presence of recurrent subluxation or lateral instability.  
While the veteran has alleged that he experiences give way at 
times, at other times he denied give way and this 
symptomatology has not been objectively confirmed.  At the 
time of the July 2003 VA examination, the veteran reported 
that his knees would occasionally give way when ascending 
stairs.  There was no finding of knee instability by the 
examiner at that time.  The private clinical record dated in 
August 2004 reveals the veteran denied episodes of his knee 
giving way or locking.  At the time of the April 2008 VA 
examination, the veteran reported that his right knee would 
give way approximately once every two weeks.  Significantly, 
the examiner specifically determined that there was no 
evidence of instability and that both knees were stable.  The 
Board finds the veteran's subjective complaints of the right 
knee giving way have not been confirmed by any health care 
professional.  The fact that physical examination of the 
right knee by health care professionals has consistently 
demonstrated that the knee was found to be stable weighs 
against a finding that the right knee symptomatology warrants 
a compensable evaluation under Diagnostic Code 5257.  The 
Board finds the evidence in the form of the reports of VA 
examinations and the clinical records demonstrating the knee 
was stable to be more probative than the veteran's own 
allegations.  Competent medical evidence is more probative 
than the veteran's allegations.  While the veteran is 
competent to report that the knee gives way, as a lay person, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no competent evidence of record demonstrating that 
the service-connected right knee disability is manifested by 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, or genu recurvatum.  Evaluation of the 
right knee under Diagnostic Codes 5256, 5258, 5259 and 5263 
could not result in an increased rating.  

The Board finds that a staged rating is not warranted for any 
part of the appeal period, exclusive of the temporary total 
convalescent rating granted herein.   


Entitlement to an initial evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee from October 
4, 1995, to June 2, 2005, and, following the cessation of a 
temporary total evaluation based on convalescence, from 
August 1, 2005.

Analysis

The Board finds that an increased rating is not warranted 
when the left knee is evaluated under Diagnostic Code 5262 
based on impairment of the tibia and fibula.  The medical 
evidence demonstrates that the disorder is manifested 
primarily by consistent reports of pain which is productive 
of some limitation of activities and some difficulty with 
employment.  For example, the veteran reported that he was no 
longer able to run, hike or camp and was unable to kneel.  He 
also indicated he had difficulties in his interactions with 
his children.  However, physical examinations conducted at 
various times during the appeal period revealed very little 
limitation of motion associated with the complaints of pain.  
The veteran also reported that he had not lost any work time 
due to knee pain.  The Board finds this symptomatology more 
nearly approximates a slight disability under Diagnostic Code 
5262.  The non-union of the left tibia and fibula were 
resolved by surgery in June 2005 as indicated in the report 
of the April 2008 VA examination.  

The Board finds that an increased rating is not warranted for 
the left knee when it is evaluated under Diagnostic Code 5260 
as there is no evidence of record demonstrating that the left 
knee disability is productive of limitation of flexion to 30 
degrees or less.  In fact, the medical evidence of record 
demonstrates that there is no compensable limitation of 
flexion as a result of the left knee disability at any time 
during the appeal period.  At the time of the July 2003 VA 
examination, the veteran could flex his left knee to 120 
degrees without pain.  An August 2004 private clinical record 
indicates that there was a full range of motion of the knees.  
At the time of the most recent VA examination which was 
conducted in April 2008, the veteran could flex his left knee 
to 110 degrees before pain began.  When measured 30 minutes 
later, flexion of the left knee was limited to 90 degrees 
with pain beginning at this point.  This level of impairment 
does not equate to a compensable rating under Diagnostic Code 
5260.  

The Board finds that an increased rating is not warranted for 
the left knee when it is evaluated under Diagnostic Code 5261 
as there is no evidence of record demonstrating that the left 
knee disability is productive of limitation of extension to 
15 degrees or more.  In fact, the medical evidence of record 
demonstrates that there is no compensable limitation of 
extension as a result of the left knee disability at any time 
during the appeal period.  At the time of the July 2003 VA 
examination, the veteran could extend his left knee to 0 
degrees.  An August 2004 private clinical record indicates 
that there was a full range of motion of the knees.  At the 
time of the most recent VA examination which was conducted in 
April 2008, the veteran could extend his left knee to 0 
degrees.  The range of extension did not decrease upon 
repeated testing against resistance.  This level of 
impairment does not equate to a compensable rating under 
Diagnostic Code 5261.  

The Board finds that an increased rating is not warranted for 
the left knee disability based on limitation of motion upon 
consideration of pain on use or during flares.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner who conducted the July 2003 VA 
examination specifically found that there was no evidence of 
weakened movement, incoordination or excess fatigability 
present.  The examiner who conducted the April 2008 VA 
examination tested the range of motion of the knees following 
repeated motion against resistance.  The resulting range of 
motion was not compensable under either Diagnostic Code 5260 
or 5261.  

The Board finds an increased rating is not warranted when the 
left knee is evaluated under Diagnostic Code 5257 based on 
the presence of recurrent subluxation or lateral instability.  
While the veteran has alleged that he experiences give way at 
times, at other times he denied give way and this 
symptomatology has not been objectively confirmed.  At the 
time of the July 2003 VA examination, the veteran reported 
that his knees would occasionally give way when ascending 
stairs.  There was no finding of knee instability by the 
examiner at that time.  The private clinical record dated in 
August 2004 reveals the veteran denied episodes of his knee 
giving way or locking.  At the time of the April 2008 VA 
examination, the veteran reported that his right knee would 
give way approximately once every two weeks.  There was no 
mention of problems with the left knee giving way.  
Significantly, the examiner who conducted the April 2008 VA 
examination specifically determined that there was no 
evidence of instability and that both knees were stable.  The 
Board finds the veteran's subjective complaints of the knee 
giving way have not been confirmed by any health care 
professional.  The fact that physical examination of the left 
knee by health care professionals has consistently 
demonstrated that the knee was found to be stable weighs 
against a finding that the left knee symptomatology warrants 
a compensable evaluation under Diagnostic Code 5257.  The 
Board finds the evidence in the form of the reports of VA 
examinations and the clinical records demonstrating the knee 
was stable to be more probative than the veteran's own 
allegations.  Competent medical evidence is more probative 
than the veteran's allegations.  While the veteran is 
competent to report that the knee gives way, as a lay person, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no competent evidence of record demonstrating that 
the service-connected left knee disability is manifested by 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, or genu recurvatum.  Evaluation of the 
right knee under Diagnostic Codes 5256, 5258, 5259 and 5263 
could not result in an increased rating.  

The Board finds that a staged rating is not warranted for any 
part of the appeal period.   


Consideration of extraschedular rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disabilities now cause or have in the 
past caused marked interference with his employment, or that 
such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.  The veteran has 
reported that he had had difficulties with employment due to 
knee pain but he also indicated that he had not missed any 
work as a result of problems with his knees.  There is no 
evidence of record demonstrating that the knee problems 
resulted in frequent hospitalizations (other than in June 
2005 and November 2005 for which the veteran has been 
assigned temporary total ratings).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a temporary total right knee evaluation based 
on the need for post surgical convalescence from November 3, 
2005 to December 31, 2005, is granted, subject to the laws 
and regulations governing monetary awards.  

Entitlement to an initial evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee from October 
4, 1999 to November 2, 2005, and, following cessation of a 
temporary total evaluation based on convalescence, from 
January 1, 2006 is not warranted.  The appeal is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee from October 
4, 1995, to June 2, 2005, and, following the cessation of a 
temporary total evaluation based on convalescence, from 
August 1, 2005 is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


